The opinion of the court was delivered by
Van Dyke, J.
The object of the certiorari in this case is to set aside the tax assessed against the company by Jersey City.
I am not able to see any good reason for an entire reversal of this assessment. The ease does not come within the legal provisions adopted in the case of the Jersey City and Bergen Point Plankroad Company, decided at the present term. It is-not a turnpike company in any sense, nor is it a railroad company which collects its tolls in different townships and wards. It cannot be fairly said to collect tolls at all. Tolls are collected from persons who pass or travel by their own conveyances over the roads or bridges of another. None do this on the road of the prosecutors. The prosequtors furnish their own conveyances, and carry nothing but passengers or persons, and charge them a certain price for being carried, known as fare. But if this company is to be considered as a toll collecting-company, it has no treasurer, or other financial officer, authorized to discharge its general pecuniary obligations, residing in any other township or ward in the state than Jersey City.
In that city all its general and business meetings are held. There its president and secretary reside and have their offices,tso far as they have any, and there is also their treasurer’s office, although the treasurer himself is not a resident of this state. It seems to me, therefore, that Jersey City, and there only, is the proper and legal place for the taxation *449of its personal property, which, under the act of 1862, means its capital stock actually paid in, if it still has it, and its accumulaied surplus, if any there be.
But the company in this case is assessed ou a paid in capital of $150,000, whereas it appears by the evidence of the treasurer, unquestioned by any one, that the whole amount of the capital paid in is but $63,000.
I think, therefore, that the assessment should be affirmed, except that the amount should be reduced to conform to the amount of capital actually paid in.
Assessment affirmed.